t c memo united_states tax_court russell l carter petitioner v commissioner of internal revenue respondent docket no filed date russell l carter pro_se william franklin castor for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency on date determining a deficiency in petitioner’s federal_income_tax of dollar_figure for petitioner contests the payment of interest on the deficiency unless otherwise indicated all section references are to the internal continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in arkansas when the petition was filed in congress allowed taxpayers deductions in excess of the standard_deduction for the payment of certain taxes including an excise_tax on the purchase of new vehicles for petitioner claimed a deduction of dollar_figure relating to the new vehicle excise_tax and computed his tax_liability accordingly as dollar_figure petitioner timely filed a joint tax_return for the tax_year and submitted a payment in this amount while processing petitioner’s return respondent mistakenly entered dollar_figure as the amount of the deduction claimed for new vehicle excise_taxes and computed petitioner’s tax_liability using this number as a result respondent believed continued revenue code as amended and all rule references are to the tax_court rules_of_practice and procedure the american_recovery_and_reinvestment_act_of_2009 arra pub_l_no sec a and b stat pincite amended sec_164 and b to include qualified motor_vehicle taxes a term defined in sec_164 among the various taxes for which deductions are allowed the provisions were effective for qualifying vehicles purchased on or after date and before date sec_164 arra sec a and b petitioner did not owe any_tax and in fact deserved a refund of dollar_figure respondent then sent two checks to petitioner--one for dollar_figure to reflect petitioner’s previous payment of dollar_figure plus interest the other for dollar_figure to reflect the refund amount of dollar_figure plus interest respondent subsequently commenced an examination of petitioner’s tax_return on date respondent proposed a dollar_figure deficiency for the taxable_year because petitioner failed to substantiate the payment of a sales excise_tax on his new motor_vehicle purchase soon after petitioner sent a dollar_figure payment to respondent the effect being to stop the accrual of interest on the proposed deficiency respondent received the payment on date and designated it as an advance_payment on a deficiency on date petitioner sent a letter to respondent enclosing an arkansas state application_for title which reflected total new motor_vehicle taxes paid of dollar_figure in on date respondent sent a letter to petitioner adjusting his proposed deficiency to dollar_figure to reflect the allowance of an dollar_figure deduction for new motor_vehicle taxes paid because petitioner had already paid dollar_figure respondent believed petitioner was owed a refund of dollar_figure on date petitioner sent a letter to respondent disagreeing with the deficiency proposed in the date letter on date respondent issued a notice_of_deficiency to petitioner determining an income_tax deficiency of dollar_figure dollar_figure dollar_figure dollar_figure for the taxable_year petitioner filed a petition with the court to challenge respondent’s determination in the deficiency_notice petitioner conceded at trial that respondent’s determination with respect to the partial_disallowance of petitioner’s new motor_vehicle excise_tax deduction was correct petitioner also conceded at trial his claim for reimbursement of time spent in the case as well as for pain suffering slander and defamation of character the only issue remaining for decision is whether petitioner may dispute statutory interest on the resulting deficiency we hold that petitioner may not opinion the court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 as a court of limited jurisdiction we may not apply equitable principles to assume jurisdiction over a matter not authorized by statute see 95_tc_617 the court’s jurisdiction to redetermine a tax_deficiency generally does not allow the court to abate statutory interest see 110_tc_20 zaklama v commissioner tcmemo_2012_346 at n although sec_6404 gives the court jurisdiction to review the commissioner’s denial of requests to abate interest for abuse_of_discretion that jurisdiction requires the commissioner to mail a notice of final_determination not to abate interest and the taxpayer to timely file a petition for review with the court see rule finally a notice_of_deficiency cannot be treated as a notice of final_determination not to abate interest for purposes of sec_6404 unless the commissioner intends it as such see bourekis v commissioner t c pincite the commissioner’s notice of final_determination not to abate interest is a prerequisite to the court’s jurisdiction and serves as a taxpayer’s ‘ticket’ to the tax_court before proceeding with our analysis we briefly review the commissioner’s authority to abate assessments of interest as a prerequisite to our jurisdiction as set forth in sec_6404 sec_6404 authorizes the commissioner to abate the assessment of all or any part of such interest that is computed based upon any deficiency or payment of tax that is attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal revenue service in performing a ministerial or managerial act the remedy available under sec_6404 is for the commissioner to abate the assessment of interest emphasis added thus as this court has observed sec_6404 by its very terms does not operate until after there has been an assessment of interest see 89_tc_352 as a result jurisdiction under sec_6404 for this court to review the commissioner’s determination under sec_6404 is lacking unless and until an assessment of interest has occurred and the secretary has mailed a final_determination not to abate such interest sec_6404 see rule bourekis v commissioner t c pincite neither respondent’s date letter the notice_of_deficiency nor the examination_report that accompanied the notice indicates that respondent has given any consideration to whether it would be appropriate to abate an assessment of interest in this case furthermore petitioner admits to not filing a formal request for abatement of interest with respondent see sec_301_6404-1 proced admin regs requests for abatement of an assessment of interest should be made on form_843 claim_for_refund and request for abatement petitioner seeks a preassessment review by this court which congress has not empowered the court to undertake rather the supreme court has characterized sec_6404 as ‘a precisely drawn detailed statute that preempts more general remedies ’ 550_us_501 quoting 550_us_429 absent a notice of final_determination not to abate interest on the deficiency petitioner’s attempt to invoke the court’s jurisdiction under sec_6404 must fail and we so hold to reflect the foregoing an appropriate decision will be entered
